Citation Nr: 0304396	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a psychiatric disorder.

In October 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; however, the tape did 
not record the hearing.  In January 2003, the Board informed 
the veteran of this information and asked him if he wanted a 
new hearing.  The veteran declined another hearing.  Thus, 
the Board finds that there is no hearing request pending at 
this time.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in April 1984.

2.  The veteran has submitted competent evidence attributing 
his current diagnosis of schizophrenia to service, which must 
be considered in order to fairly decide the merits of the 
claim.

3.  Schizophrenia is attributable to service.




CONCLUSIONS OF LAW

1.  The April 1984 Board decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that because it is granting the benefit 
sought, it need not address whether VA has fulfilled its duty 
to notify and assist in this case.

At the time of the April 1984 Board decision, the evidence of 
record consisted of the veteran's application for 
compensation, the service medical records, private medical 
records, and hearing testimony.  That evidence will be 
described below.

The service medical records show that in a February 1969 
report of medical history, the veteran denied a history of 
frequent trouble sleeping and nervous trouble of any sort.  A 
June 1970 treatment report shows that the veteran complained 
of being nervous.  The examiner noted anxiety on the 
treatment report.  In a November 1970 report of medical 
history completed by the veteran, he indicated a history of 
nervous trouble of any sort, excessive drinking habit, and 
frequent trouble sleeping.  The examiner noted a history of 
chronic anxiety.  The veteran's service personnel records 
show that the veteran was absent without leave (AWOL) in 
September 1969, June 1970 and from July 1970 to November 
1970.  

A November 1974 letter from the psychiatric director at a 
hospital is of record in which he stated that the veteran had 
been admitted on November 3, 1972, having "flashbacks" from 
LSD.  He noted the veteran appeared to be confused and that 
his affect was flat.  The examiner stated that the veteran 
was psychotic and entered a diagnosis of schizophrenic 
psychosis, latent type, precipitated by drug intake, 
especially LSD, hallucinogens.

In a November 1981 letter from Dr. Howard Myers, he stated 
that the veteran had been under his care since 1984, at which 
time the veteran was paranoid with frequent auditory 
hallucinations.  He noted that the veteran had been committed 
to a private facility in November 1972, where he underwent 20 
electroshock treatments when the use of medication was not 
sufficient to control his psychosis.  Dr. Myers attributed 
the veteran's psychosis to his service, stating that the 
veteran went AWOL as a result of such symptoms.'

At a July 1983 hearing, the veteran asserted that prior to 
going into service, he had no psychiatric problems.  He 
testified that he had accepted taking LSD from a sergeant 
while in service, which made him go "haywire" and caused 
him to go AWOL.  The veteran stated he had been on psychotic 
medication for the last 10 years.  

In a September 1983 letter, Dr. Myers stated that it had been 
brought to his attention that the veteran had sought 
assistance from his family doctor for his psychotic symptoms 
on September 13, 1971.  He stated that the family doctor, 
"being a family practitioner rather than a psychiatrist" 
had used the terminology "flashbacks from LSD" to describe 
the veteran's psychosis.  Dr. Myers added that for all 
intents and purposes, this was the equivalent to a mixed 
organic brain syndrome secondary to hallucinogen abuse.  He 
stated that the family doctor's use of the incorrect 
terminology should not negate the clear-cut evidence that the 
veteran suffered from a psychosis within one year after his 
discharge from service.

In the April 1994 decision, the Board determined that the 
service medical records did not substantiate the veteran's 
allegation of ingesting drugs or of organic diseases and 
disabilities resulting therefrom during service.  The Board 
stated that there was insufficient evidence to show that the 
veteran manifested schizophrenia to a degree of 10 percent 
during the one-year presumption period.  Instead, the Board 
found that the evidence showed a schizophrenic psychosis was 
first diagnosed two years after discharge from service, which 
was not shown within one year following discharge from 
service.  The Board denied the claim.  That decision is 
final.

A description of the evidence associated with the claims file 
since the Board decision follows.

A November 1972 admission note from the psychiatric hospital 
indicates that the veteran reported having flashbacks from 
LSD from when he used it approximately a year and a half ago.  
The examiner stated that the veteran appeared confused and 
that he believed that the veteran was a schizophrenic 
individual.  

A December 1972 psychological evaluation shows that the 
psychologists determined that the veteran had an underlying 
psychotic process with pseudoneurotic overlay.

In March 1987, April 1987, and October 1987 letters, Dr. 
Myers reiterated his belief that the veteran first became 
psychotic following taking LSD while in service.  

An October 1987 VA psychiatric evaluation report shows that 
the examiner entered a diagnosis of paranoid schizophrenia, 
which he stated was chronic and severe.

In a May 1997 letter from a VA physician, Dr. DB, he stated 
that he had been treating the veteran since January 1997 and 
that the proper diagnosis was schizophrenia.  He noted that 
the veteran had reported that when he was in the service, he 
had developed delusions and paranoia, which was why he had 
gone AWOL.  He stated that it was his determination that the 
veteran was not capable of substantial gainful employment.

A March 1998 VA psychiatric evaluation report shows that the 
examiner entered a diagnosis of chronic schizophrenia.  He 
stated that it was his impression, based upon his review of 
the evidence of record and examination of the veteran, that 
the veteran's symptoms had been constant in intensity over 
the years.

In a November 2002 addendum, Dr. DB stated that the veteran's 
service medical records had been reviewed.  He stated that 
there was a presence of psychiatric symptoms of anxiety and 
poor sleep in service, which would provide corroboration of 
the onset of psychiatric symptoms in service.

Pursuant to 38 U.S.C.A. § 7104, a final decision by the Board 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
becomes final under section 7104, absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
schizophrenia, a psychosis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) (2002) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the April 1984 Board decision, the veteran has brought 
forth competent evidence of a nexus between the diagnosis of 
schizophrenia and the veteran's service.  The Board finds 
that the veteran has presented evidence since the April 1984 
decision, which is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to service connection for a psychiatric disorder.  
See 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened, and the Board will adjudicate the claim for service 
connection for a psychiatric disorder on the merits, which 
includes consideration of all the evidence of record.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of service 
connection for schizophrenia.  The evidence that established 
a basis to reopen the claim is also evidence that establishes 
a basis to grant the veteran's claim.  Dr. DB had an 
opportunity to review the veteran's service medical records.  
He accurately reported that the veteran reported having 
anxiety and complained of excessive worry and trouble 
sleeping while in service.  Dr. DB stated that this 
substantiated the veteran's allegations of having had 
psychiatric symptoms in service.  Dr. DB had attributed the 
veteran's psychiatric problems to service in the May 1997 
statement; however, his opinion is furthered in that he has 
now found objective evidence in service of psychiatric 
symptoms (as opposed to relying solely on history provided by 
the veteran).  Adding to this positive evidence are 
Dr. Myer's numerous letters, wherein he attributed the 
veteran's schizophrenia to service.

For the above reasons, the Board finds that the evidence 
supports a grant of service connection for schizophrenia.  




ORDER

Service connection for schizophrenia is granted.



____________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

